Name: Commission Regulation (EC) No 1925/1999 of 8 September 1999 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community concerning the specification of the 2000 ad hoc module on transition from school to working life
 Type: Regulation
 Subject Matter: economic analysis;  information technology and data processing;  labour market
 Date Published: nan

 EN Official Journal of the European Communities 9. 9. 1999L 238/16 COMMISSION REGULATION (EC) No 1925/1999 of 8 September 1999 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community concerning the specification of the 2000 ad hoc module on transition from school to working life THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community (1), and in particular Article 4(2) thereof, (1) Whereas in accordance with Article 4(2) of Regulation (EC) No 577/98 the detailed list of information to be collected in an ad hoc module shall be drawn up at least 12 months before the beginning of the reference period for that module; (2) Whereas the measures provided for in this Regulation are in accordance with the opinion delivered by the Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom (2), HAS ADOPTED THIS REGULATION: Article 1 The detailed list of information to be collected in the year 2000 ad hoc module is laid down in the Annex to the present Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 1999. For the Commission Yves-Thibault DE SILGUY Member of the Commission (1) OJ L 77, 14.3.1998, p. 3. (2) OJ L 181, 28.6.1989, p. 47. EN Official Journal of the European Communities9. 9. 1999 L 238/17 Column Code Description Filters/remarks ANNEX LABOUR FORCE SURVEY Specification of the 2000 ad hoc module on Transition from school to working life 1. Member States and regions concerned: all with exception of Germany 2. The variables will be coded as follows: Target population 209 Experience of leaving education in the last five/ten years (Education has to be understood as education or training carried on from primary level onwards without interruption of more than one year, except if the interruption is due to special reasons: maternity leave, serious illness, national service, while awaiting a certificate giving access to education at a higher level or temporary stop in the education or training because of travelling for instance) People aged 15 to 35 years old (limits included) 1 Person has already left education in the last five/ten years (if person is still in education, it means that he/she has re-entered after interrup- tion) 2 Person has never left education in the last five/ten years (person is still in education) or person left education more than five/ten years ago. 9 Not applicable (persons not aged 15 to 35 years old) Blank No answer School completion 210/215 Month + Year when leaving education for the first time Column 209 = 1 Enter the six digits of the date concerned 000000 Never been in education 999999 Not applicable (column 209 = 2, 9, blank) Blank No answer 216/217 Highest level of education or training successfully completed, when leaving education for the first time Column 209 = 1 00 Same level as highest level collected in column 107/108 01 ISCED 1 02 ISCED 2 03 ISCED 3 04 ISCED 4 05 ISCED 5b 06 ISCED 5a 07 ISCED 6 99 Not applicable (column 209 = 2, 9, blank) Blank No answer EN Official Journal of the European Communities 9. 9. 1999L 238/18 Column Code Description Filters/remarks 218/219 Field of education (when leaving education for the first time) Column 209 = 1 See Classification in Annex 99 Not applicable (column 209 = 2, 9, blank) Blank No answer First significant employment (minimum duration of six months), after leaving education (purely occasional work such as vacation work, compulsory military or community service are not to be considered as employment) 220 Experience of first significant job (minimum duration of six months) Column 209 = 1 1 First significant job is current job 2 Never had a first significant job 3 First significant job is finished 9 Not applicable (column 209 = 2, 9, blank) Blank No answer 221/226 Month + year when starting first significant job Column 220 = 3 Enter the six digits of the data concerned 999999 Not applicable (column 220 = 1, 2, 9, blank) Blank No answer 227/232 Month + year when finishing first significant job Column 220 = 3 Enter the six digits of the date concerned 999999 Not applicable (column 220 = 1, 2, 9, blank) Blank No answer 233/235 Occupation of first significant job Column 220 = 3 ISCO-88 (COM) 999 Not applicable (column 220 = 1, 2, 9, blank) Blank No answer Continuous job search after leaving education 236 Existence of any period of continuous job search of more than one month (not including looking for other job) Column 209 = 1 Optional for the Netherlands and United Kingdom 1 Yes 2 No 9 Not applicable (column 209 = 2, 9, blank) Blank No answer 237 Duration of the longest spell of job search Column 236 = 1 Optional for the Netherlands and United Kingdom 1 1 to 2 months 2 3 to 5 months 3 6 to 11 months 4 One year or longer 9 Not applicable (column 236 = 2, 9, blank) Blank No answer EN Official Journal of the European Communities9. 9. 1999 L 238/19 Column Code Description Filters/remarks Social background (optional variable) 238 Highest level of education of training successfully completed by father or mother Column 209 = 1 AND Column 3&lt;&gt;3 1 Less than lower secondary education level 2 Lower secondary education level 3 Upper secondary education level 4 Tertiary education qualification 9 Not applicable (column 209 = 2, 9, blank OR column 3 = 3) Blank No answer